Citation Nr: 0702437	
Decision Date: 01/26/07    Archive Date: 01/31/07	

DOCKET NO.  05-19 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a bipolar disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel







INTRODUCTION

The veteran had active honorable service from September 1976 
to December 1980.  He also had a period of service from May 
1984 to June 1985 that was under other than honorable 
conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefit 
sought.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's bipolar disorder is not shown by the 
competent medical evidence of record to have begun during 
honorable active service or to be a consequence of his period 
of honorable active service.


CONCLUSION OF LAW

A bipolar disorder was not incurred in or aggravated by 
honorable active military service, nor may one be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This is 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006).  The intended effect of 
these regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and scope of 
assistance VA will provide to a claimant who files an 
essentially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA must:  (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
determined that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) Veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  The veteran was 
provided with VCAA notice prior to the initial unfavorable 
agency of original jurisdiction decision in December 2004.  
With respect to the Dingess requirements, as the 
preponderance of the evidence is against the claim for 
service connection, any question as to the appropriate 
disability rating or effective date to be assigned is moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that all necessary assistance has been 
provided to the appellant.  VA has obtained private and VA 
medical records and associated them with the claims folder.  
The record contains a communication from the Northwest Texas 
Health Care System in Amarillo, Texas, dated in November 
2004, indicating that dates of service for which the veteran 
had reported having received treatment from the provider were 
not found.  

Although an examination or an opinion was not obtained in 
connection with the claim for service connection for a 
bipolar disorder, the Board finds that VA was not under 
obligation to provide such an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on a claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; 
(2) contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active 
service; and (3) does not contain sufficient medical evidence 
for VA to make a decision.  See 38 U.S.C.A. § 5103A.  Here, 
the evidence does not indicate that the veteran's bipolar 
disorder may be associated with his active service.  See 
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003) (VA is not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  The veteran has not 
brought forth evidence, other than his own statements, 
suggestive of a causal connection between his current bipolar 
disorder and his period of honorable active service.  He has 
been informed that he would need medical evidence indicating 
a relationship between a current disability and service, and 
he has not provided such assistance.  

In view of the foregoing, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(d). 

Pertinent Legal Criteria

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b).  Service 
connection may be shown directly, or, for certain other 
diseases such as a psychosis, if the disease is manifested to 
a degree of 10 percent or more within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

If a disorder is not shown to be chronic during service, 
continuity of symptomatology after service is required to 
establish that a disorder is chronic.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not specifically 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The law requires only that the Board provide reasons 
for rejecting evidence favorable to the veteran.  

Based on a longitudinal review of the evidence of record, the 
Board finds that there is a preponderance of the evidence 
against the claim. 

The records for the veteran's honorable period of service 
from 1976 to December 1980 are without reference to 
complaints or findings indicative of the presence of a 
chronic acquired psychiatric disorder, to include a bipolar 
disorder.

Medical records for the veteran's second period of service 
between May 1984 and June 1985 show that the veteran was seen 
on several occasions for evaluation of alcohol abuse.  At the 
time of one such visit to a service department medical health 
clinic in August 1984, the veteran was seen for evaluation of 
an incident involving driving while under the influence, a 
spousal abuse report, and a child sexual abuse report.  On 
observation it was indicated there was no mental illness 
present.  He was seen for problems with alcohol abuse 
thereafter and at the time of a family practice clinic visit 
in February 1985; an assessment was made of alcohol abuse 
with strong tendency toward alcoholism.  The veteran was 
administratively discharged from this period of service in 
June 1985.  The character of his service was other than 
honorable conditions.  As indicated to him in an 
administrative decision dated in 2004, the character of the 
second period of service is a bar to all benefits 
administered by VA.  See 38 C.F.R. §§ 3.12.

The post service medical records show that he was seen for 
treatment and evaluation of alcoholism beginning in the late 
1980's.  At the time of hospitalization at the Northwest 
Texas Hospital in December 1988, it was indicated he had been 
"rather uncontrolled for some period of time."  

VA medical records show treatment and evaluation for a 
bipolar disorder since 2000.

The Board notes initially that no compensation shall be paid 
if a disability is a result of the veteran's own willful 
misconduct, including the abuse of alcohol.  38 U.S.C.A. 
§§ 105, 1110, 1131; 38 C.F.R. §§ 3.1(n), 3.301.  Service 
connection is therefore not available for a diagnosis of 
abuse of alcohol.

There is no medical opinion of record relating the post 
service diagnosis of bipolar disorder to the veteran's 
honorable active service between 1976 and 1980.  Further, the 
absence of any evidence of any chronic or persistent symptoms 
of this claimed disorder until years after separation from 
service constitutes negative evidence tending to disprove the 
claim that the veteran incurred the condition during his 
period of honorable service from 1976 to 1980.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), affirmed sub nom 
Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).

The veteran argues that during his second period of service, 
he was battling alcoholism, and he states the basis for this 
was a bipolar disorder.  However, there is no showing that he 
is competent to render an opinion on a matter involving 
medical knowledge, such as diagnosis or causation.  See 
Edenfield v. Brown,  8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  To the extent 
that his statements represent evidence of continuity 
symptomatology, without more these statements are not 
competent evidence of a diagnosis of a bipolar disorder, nor 
do they establish a nexus between an acquired psychiatric 
disorder and the veteran's honorable military service between 
1976 and 1980.  Although lay evidence is acceptable to 
provide the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

There being no competent medical evidence opinion indicating 
a nexus between the currently diagnosed bipolar disorder and 
the veteran's active service, the evidence is against the 
claim for service connection for such a disorder.  The Board 
concludes that the evidence presented for and against the 
claim for a bipolar disorder, whether on a direct basis or a 
presumptive basis, is not in approximate balance such that a 
grant of the requested benefit as required by 38 U.S.C.A. 
§ 5107(b) is in order.  See also Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for a bipolar disorder is 
denied.




	                        
____________________________________________
	MICHAEL A. PAPPAS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


